United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                     May 22, 2007

                                        Before

                          Hon. William J. Bauer, Circuit Judge

                          Hon. Daniel A. Manion, Circuit Judge

                          Hon. Ilana Diamond Rovner, Circuit Judge

No. 06-1535
                                                 Appeal from the United States District
UNITED STATES OF AMERICA,                        Court for the Northern District of
             Plaintiffs-Appellee,                Illinois, Eastern Division.

      v.                                         No. 04 CR 537

DEBRA LOGGINS,                                   Charles R. Norgle, Sr.
           Defendant-Appellant.                  Judge.



                                      ORDER

     The slip opinion issued in the above-entitled case on May 9, 2007 is hereby
amended as follows:

      Page 7, The first sentence of the first full paragraph, currently reads:

      “Here, the evidence lacks this exculpatory significance and the reliability
      necessary to support a Sixth Amendment.”

      It should read as follows:

      “Here, the evidence lacks this exculpatory significance and the reliability
      necessary to support a Sixth Amendment violation.”